Citation Nr: 0723423	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-31 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran reported in November 2005 that he was receiving 
treatment for PTSD at the Vet Center in Laredo, Texas, and at 
the Amistad Therapy Center.  It does not appear that records 
from these facilities have been obtained.  Thus, additional 
action is warranted.

As the case must be remanded for the foregoing reason, the 
veteran's recent VA treatment records should also be 
obtained, and he should be afforded a current VA psychiatric 
examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records for PTSD from the Laredo Vet 
Center and Amistad Therapy Center.  

2.  Obtain and associate with the claims 
file the veteran's complete treatment 
records for PTSD from the Frank M. 
Tejeda VA Outpatient Clinic, dated since 
June 2005.  

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims folder 
must be made available to and reviewed 
by the examiner, and the examination 
report must reflect that the claims 
folder was reviewed.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the effect, if any, of the 
veteran's PTSD on his social and 
industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

4.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



